F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         FEB 17 2005
                                 TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                              Clerk

 BENNY R. SMITH,

               Plaintiff-Appellant,                     No. 04-3462
          v.                                            (D. of Kan.)
 C. RUDICEL, Unit Team CCI, B2-                 (D.C. No.04-CV-3393-GTV)
 Cellhouse, Hutchinson Correctional
 Facility, ROBERT VIEYRA, Unit
 Team Manager, B2-Cellhouse,
 Hutchinson Correctional Facility,
 (FNU) SEYMOUR, Unit Team CCI,
 B2-Cellhouse, Hutchinson
 Correctional Facility, LOUIS E.
 BRUCE, Warden, Hutchinson
 Correctional Facility,

               Defendants-Appellees.


                           ORDER AND JUDGMENT           *




Before KELLY , O’BRIEN , and TYMKOVICH , Circuit Judges.          **




      *
         This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders; nevertheless, an order may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Benny R. Smith, a prisoner appearing pro se, appeals the district court’s

dismissal of his complaint under 28 U.S.C. § 1983 for his failure to exhaust

administrative remedies. We exercise jurisdiction under 28 U.S.C. § 1291 and

AFFIRM.

                                   I. Background

      Smith is a prisoner at the Hutchinson Correctional Facility in Hutchinson,

Kansas. He alleges that in November 2003, a correctional officer inappropriately

seized personal property purchased by Smith in the prison commissary after Smith

had given the property to another inmate. Smith does not deny that his actions

violated a prison rule prohibiting dealing and trading; however, he claims that a

similar incident involving two prisoners of another race resulted in the return of

the property to the purchaser shortly after the incident.

      In October 2004, Smith filed a § 1983 complaint in the United States

District Court for the District of Kansas. The court dismissed his complaint

without prejudice to allow him to properly exhaust his administrative remedies as

required by 42 U.S.C. § 1997e(a).

                                   II. Discussion

      We review de novo a district court’s dismissal for failure to exhaust

administrative remedies under § 1997e(a).         See Jernigan v. Stuchell , 304 F.3d

1030, 1032 (10th Cir. 2002).


                                            -2-
      As the district court correctly determined, pursuant to the Prison Litigation

Reform Act, prisoners bringing suit under § 1983 must exhaust available

administrative remedies before seeking relief in federal court. The law plainly

states that “[n]o action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner confined in any

jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a). The grievance procedure for

Kansas state prisoners is described fully in Kansas Administrative Regulations §§

44-15-101–106.

      K.A.R. § 44-15-102 requires an inmate to first seek “information, advice,

or help on any matter” from the inmate’s unit team.    See § 44-15-102(a)(1). If the

inmate does not receive a response from the unit team within ten days of

submission, he may send a grievance report to the warden without unit team

signatures. See § 44-15-102(a)(2). If the inmate receives a response but does not

obtain a satisfactory solution to the problem through the informal process within

ten days, he may complete an inmate grievance report form and submit it to a staff

member to transmit to the warden.     See § 44-15-102(b). If he does not receive a

satisfactory response from the warden after filing an appropriate report, the

inmate may appeal to the Kansas Secretary of Corrections.     See § 44-15-102(c)(1).




                                           -3-
Smith may file a § 1983 claim only after this clearly delineated process of

administrative remedy has been exhausted.

       In November and December 2003, Smith prepared several statements about

the alleged incidents and circulated them to prison officials. However, these

statements were never submitted to the warden or the Kansas Secretary of

Corrections as § 44-15-102 requires. Furthermore, the statements merely outline

the incidents currently at issue; Smith failed to allege the racial basis that his §

1983 claim now entails. Thus, even if he had followed the grievance process for

statements circulated in late 2003, he would not have exhausted administrative

remedies for the § 1983 claim currently before the court, because he never

disclosed the nature of his grievance.

       As the district court has noted, a primary purpose of § 1997e(a) is to foster

resolution of claims by providing prison officials with notice and an opportunity

to respond with corrective action.   See, e.g., Ross v. County of Bernalillo,   365

F.3d 1181, 1184 (10th Cir. 2004). It would therefore be inappropriate to allow a

plaintiff to bring new claims at this stage, even where similar claims have been

fully exhausted.

       Accordingly, the district court’s dismissal of the claim is AFFIRMED.

Smith is also reminded to continue making partial payments until the entire




                                           -4-
balance of his appellate filing fee is paid.

                                                 Entered for the Court

                                                 Timothy M. Tymkovich
                                                 Circuit Judge




                                           -5-